 
 
II 
110th CONGRESS 1st Session 
S. 2138 
IN THE SENATE OF THE UNITED STATES 
 
October 4, 2007 
Mr. Akaka (by request) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to establish within the Department of Veterans Affairs the position of Assistant Secretary for Acquisition, Logistics, and Construction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Reorganization Act of 2007.  
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.  
3.Increase in number of authorized assistant secretaries; revision of functions 
(a)Section 308(a) is amended by striking seven and inserting eight in the first sentence.  
(b)Section 308(b) is amended: 
(1)In paragraph (6), by striking Capital and inserting Construction capital; and  
(2)In paragraph (10) by striking Procurement and inserting Acquisition.  
4.Increase in number of authorized deputy assistant secretariesSection 308(d)(1) is amended by striking 19 and inserting 27 in the first sentence.  
5.Conforming amendments to title 38, United States CodeTitle 38, United States Code, is amended as follows: 
(1)Section 312A is repealed.  
(2)312A. Director of Construction and Facilities Management is stricken from the table of sections at the beginning of chapter 3.  
6.Conforming amendment to title 5, United States CodeSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries, Department of Veterans Affairs (7) and inserting Assistant Secretaries, Department of Veterans Affairs (8).  
 
